Citation Nr: 0204771	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  97-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disability secondary to a service-connected left knee 
disorder.

2. Entitlement to a higher rating for osteochondritis 
dissecans, left knee, status post removal of the medial 
meniscus, initially assigned a 10 percent evaluation from 
October 1962, a total (100 percent) evaluation from July 
to November 1963, and a 10 percent evaluation from 
November 1963.


REPRESENTATION

Appellant represented by:	J. Edward Bell III, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1952 to November 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  An April 1997 rating decision granted the 
veteran service connection for a left knee disorder and 
assigned this disorder a 10 percent disability evaluation, 
effective from November 1962; assigned a total evaluation 
from July to November 1963; and assigned a 10 percent 
evaluation from November 1963.  The veteran appealed the 
10 percent disability evaluation assigned.  An October 1997 
rating decision continued the 10 percent disability 
evaluation for the veteran's left knee disorder and denied 
the veteran secondary service connection for a right knee 
disorder.

This case was previously before the Board and in August 1999, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's right knee disorder was not caused by or 
aggravated by his service-connected left knee osteochondritis 
dissecans.

3.  The left knee disorder has been manifested primarily by 
complaints of discomfort and locking, asymptomatic scars, 
crepitus, effusion, and X-ray findings of arthritis with 
limitation of flexion and painful motion that have produced 
severe functional impairment since December 11, 1996; 
instability, limitation of flexion to 15 degrees or 
limitation of extension are not found; prior to December 11, 
1996, the left knee disorder was manifested primarily by 
complaints of discomfort and locking, and asymptomatic scars 
without X-ray findings of arthritis with limitation of 
flexion or painful motion.


CONCLUSIONS OF LAW

1.  A right knee disorder is not proximately due to or the 
result of the veteran's service-connected left knee disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West & Supp. 2001); 
38 C.F.R. § 3.310(a) (2001); 66 Fed. Reg. 45, 620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

2.  The criteria for a rating in excess of 10 percent for 
osteochondritis dissecans with arthritis of the left knee, 
status post removal of the medial meniscus, are not met prior 
to December 11, 1996; the criteria for another separate 
20 percent evaluation for the left knee disorder are met, 
effective from December 11, 1996.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5259, 5260, 5261 (2001); VAOPGCPREC 23-9; 
66 Fed. Reg. 45, 620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records reveals 
that he was admitted to a service department hospital in June 
1955 with complaints of recurrent locking in the left knee 
subsequent to a football injury in 1948.  Following 
examination, the veteran underwent surgical excision of the 
medial meniscus, which revealed two bucket-handled tears.  He 
had an uneventful postoperative course.  The veteran's 
service medical records are negative for complaints and/or 
abnormal findings referable to his right knee.  On the 
veteran's November 1955 medical examination for service 
separation a clinical evaluation of his lower extremities was 
negative for any right knee disorder.

The veteran was hospitalized by VA beginning in July 1963 
following a reported reinjury of his knees in October 1962 as 
well as a further injury shortly before this admission.  The 
veteran underwent examination and was found to have a small 
mass about 1/2-inch in diameter just below the anterior joint 
space of the right knee, which was quite freely movable.  The 
veteran stated that this mass had been present for some time.  
The veteran was also found to have swelling in his left knee.  
While hospitalized the veteran underwent a left knee 
arthrotomy, which revealed a large defect in the articular 
cartilage of the medial femoral condyle suggestive of an 
osteochondritis dissecans.  The right knee proved to have a 
small cartilaginous body in it, which was well-fixed in a 
pocket of synovium.  Osteochondritis dissecans, left knee, 
operated-improved; and cartilaginous body, right knee, 
operated-improved, were the diagnoses at hospital discharge 
in October 1963.

In an affidavit dated in June 1964 the veteran's mother 
stated that the veteran injured his right knee playing 
football prior to service.  She said that this injury was 
treated for about 3 weeks or more with heat pads, Ace 
bandages and a brace.

On a VA special orthopedic examination in June 1964 the 
veteran related a football injury to his right knee in 1950 
and a history of bilateral knee surgery in 1963.  Physical 
examination was significant for a right knee scar, 
1 1/2 inches long over the anterior aspect of the right knee.  
Examination of the left knee revealed a 2 1/2 inch scar over 
the anterior medial aspect that was well-healed.  There was 
slight swelling present in the left knee but no evidence of 
redness or tenderness.  The left knee had a full range of 
motion with moderate crepitation on active or passive motion.  
X-rays of the left knee showed no evidence of bony injury or 
disease.  Residuals of internal derangement of the knees were 
diagnosed.  Essentially similar clinical findings relative to 
the knees were noted on a VA orthopedic examination in July 
1964.

Service connection for a left knee injury was denied by 
unappealed RO rating decisions in December 1962 and September 
1964.  Service connection for a right knee condition was 
denied by an unappealed RO rating decision in February 1994.

Service connection for a left knee disorder based on clear 
and unmistakable error in the RO's prior rating decisions was 
denied by an RO decision in December 1994.  This 
determination was appealed and in an April 1997 rating 
decision the RO granted the veteran service connection for 
left knee osteochondritis dissecans and assigned this 
disorder a schedular 10 percent disability evaluation under 
Diagnostic Code 5259, effective from November 1963; assigned 
a total rating from July to November 1963 under the 
provisions of 38 C.F.R. § 4.29 (2001); and then resumed the 
10 percent evaluation, effective from November 1963.

On a VA examination in October 1997 the veteran related a 
history of injuries to his left knee in service as well as a 
history of surgery on both knees.  On physical examination 
the veteran's left knee was noted to have a curvilinear 
incision over the anterior aspect of the left knee, which was 
well-healed and nontender.  There was no effusion present.  
There was medial and lateral joint line tenderness but a 
negative McMurray's sign, negative anterior drawer sign, and 
negative Lachman's test.  There was no instability to varus-
valgus stress.  Range of motion was 0 to 120 degrees.  There 
was significant patellofemoral crepitation.  The veteran's 
right knee had a scar consistent with an open meniscectomy.  
X-rays revealed degenerative changes in both knees, left 
greater than right.  Bilateral osteochondritis with 
persistent pain and loss of motion was the diagnostic 
impression.

In October 1997 the veteran presented for a VA orthopedic 
consultation in connection with his evaluation for a total 
knee replacement.  His examining physician noted that the 
veteran had a history of a myocardial infarct and an enlarged 
heart.  He informed the veteran that he would need cardiac 
clearance prior to scheduling him for a left total knee 
arthroplasty.  An X-ray of the knees in October 1997 revealed 
degenerative changes in both knees, left greater than right, 
and questionable loose bodies, bilaterally.

Clinical records received from the Social Security 
Administration (SSA) in February 1998 show that the veteran 
was evaluated and treated by VA for complaints of left knee 
degenerative joint disease between October 1993 and May 1994.  
In October 1993 he was noted to have left crepitus, full 
range of motion and good stability.  Full range of motion of 
the left knee was also noted in May 1994.  On a Social 
Security Administration disability examination on December 
11, 1996, the veteran reported problems with his knees to 
include decreased function primarily due to his left knee but 
also his right.  He said that he had been advised by VA that 
he might benefit from a total knee arthroplasty.  On physical 
examination, right knee range of motion was normal.  The left 
knee had a 5 to 10 degree flexion contracture with flexion 
only to 125 or 130 degrees.  He had no instability.  On the 
left, the veteran had a centimeter of atrophy involving the 
left thigh and left leg.  Lower extremity reflexes were 
symmetrical with good pedal pulses and good sensation.  
X-rays of both knees showed moderately severe 
tricompartmental osteoarthritis in the left knee and minor 
degenerative changes in the right knee.  Degenerative changes 
in the left knee included joint space narrowing, subchondral 
sclerosis and osteophyte formation.  Severe osteoarthritis in 
the left knee and mild to moderate osteoarthritis in the 
right knee were the diagnostic assessments.  The disability 
examiner commented that he did not think the veteran was able 
to stand for long periods or walk "significantly" to do 
pipe fitting type work, which was indicated to be his prior 
employment.

At a personal hearing on appeal in May 1998 the veteran 
described his current problems with his left knee.  He said 
he has left knee pain of an occasionally excruciating nature 
and stiffness in the left knee joint.  He testified that he 
cannot kneel down, squat or duck walk due to problems with 
left knee locking.  He said he takes Advil or Aleve for left 
knee pain.  He stated that his knees become more painful and 
weaker with use and will give way frequently.  The veteran 
said that he began experiencing problems with his right knee 
in 1963 and that this knee had gradually worsened over time.  
He said he puts undue stress on his right knee as a result of 
favoring his left knee.  He further testified that he has 
been told by physicians, to include VA physicians, that there 
is a possible relationship between his right knee complaints 
and/or pathology and his service-connected left knee 
disability.  The veteran said that except for normal bumps 
and bruises he has never had a direct injury to his right 
knee.

On a VA examination in August 2000 the veteran reported that 
he had been offered total knee arthroplasties in both knees 
but was not an operative candidate secondary to his other 
medical problems.  The veteran related his history of knee 
pain and clinical evaluation and treatment including his 
bilateral knee surgeries in the early 1960's.  He complained 
that currently his left knee hurts worse than his right and 
described pain, stiffness, swelling and some locking with 
pain worse with activity and better with rest.  It was noted 
that the veteran uses a cane in his right hand and has no 
history of dislocation or subluxation although there is a 
question of a dislocation of his knees while playing 
football.  On physical examination the right knee had 
multiple scars, plus two effusion, tenderness and reduced 
range of motion.  Examination of the left knee disclosed plus 
one effusion, range of motion from 0 to 95 degrees and 
multiple well-healed scars.  There was 5/5 motor strength and 
the knee was stable to varus and valgus stress.  Anterior and 
posterior drawer, as well as Lachman's signs were negative.  
He had a negative McMurray's sign.  The veteran did have 
audible and palpable crepitus with patellar grind.  There was 
pain more on the lateral aspect of the knee joint in the left 
than on the right.  The examiner noted the veteran's 
complaint of markedly decreased ambulation secondary to knee 
pain.  He reported that the veteran demonstrated visible pain 
with range of motion as well as pain at extremes of motion 
evidenced by wincing and apprehension.  The veteran said he 
had pain present all the time and that it is exacerbated with 
movement.  An X-ray of the right knee in August 2000 revealed 
moderate joint space narrowing involving the medial 
compartment.  X-rays of the left knee in August 2000 revealed 
severe degenerative changes involving the medial compartment 
with joint space narrowing and marginal osteophytes.  There 
were also mild degenerative changes involving the 
patellofemoral joint space with joint space narrowing and 
osteophyte formation.  The examiner reported that this could 
be consistent with moderate to severe degenerative changes of 
both knees which severely limits the veteran's functioning 
and becomes worse with activity.

A VA outpatient treatment record dated in March 2001 records 
that the veteran had complaints of bilateral knee pain and 
clinical findings of bilateral knee effusions with preserved 
range of motion.



Analysis

After reviewing the record the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be satisfied by further remanding this case 
with directions to provide further assistance to the veteran. 
A comprehensive medical history and detailed findings with 
respect to the veteran's service-connected left knee and the 
right knee disabilities on appeal are documented in the 
medical evidence.  Further, by virtue of the rating 
decisions, statement of the case and supplemental statement 
of the case issued during the pendency of this appeal as well 
as the development directed by the Board's August 1999 
remand, the veteran has been given notice of the information 
and medical evidence necessary to substantiate his claims.  
It appears that all evidence identified by the veteran has 
been obtained and associated with the claims file.  In 
addition, the veteran has been recently examined in August 
2000 in connection with his claims.  This examination was 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the disabilities at issue, and 
provides a clear picture of all relevant symptoms and 
findings.  Thus, the Board concludes that the duty to assist 
as contemplated by applicable provisions, including the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107) have been 
satisfied with respect to the issues on appeal.



I.  Service Connection for a Right Knee Disorder

The veteran contends that his current right knee disorder is 
related to his service-connected left knee osteochondritis 
dissecans.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2001).  In addition, a disability, which is proximately due 
to, or the result of another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In this case, the veteran's service medical records show 
extensive treatment for a left knee disability but make no 
reference to any right knee problems.  This is consistent 
with the veteran's statements that his right knee disability 
did not begin in service but is secondary to his service-
connected left knee disability.

Post service evidence shows that the veteran developed 
problems with his right knee approximately 8 years after 
service when he was found during a course of VA 
hospitalization to have a small movable mass just below the 
anterior joint space, which was determined by VA physicians 
to be a cartilaginous body which required surgical 
intervention.  Since 1963 the clinical evidence shows that 
the veteran has had continuing right knee complaints and 
degenerative changes in his right knee to include moderate 
joint space narrowing involving the medial compartment with 
no etiological opinion provided by any competent (medical) 
examiner let alone an opinion which relates his right knee 
disorder to his service-connected left knee disorder.

While the veteran has testified that numerous physicians have 
informed him that it is possible that his right knee 
pathology was attributable to his service-connected left knee 
disability, such opinion is not documented in the clinical 
record before the Board.  While the veteran was informed by 
the Board's August 1999 remand and the RO's August 1999 
letter that he should submit such an opinion in writing, no 
opinion has been forthcoming.

Despite the veteran's assertion that his right knee condition 
is related to his service-connected osteochondritis dissecans 
of the left knee as a layman without medical expertise or 
training his statements alone are insufficient to establish a 
nexus between the current right knee disability and his 
service-connected left knee disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (lay persons are not 
competent to render medical opinions).

Similarly, his testimony that he was told by his physicians 
that a causal or etiological relationship was "possible" 
between his service-connected left knee disorder and his 
right knee disorder is of limited, probative value.  "[T]he 
connection between what a physician said and a layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply to attenuated and 
apparently unreliable to constitute medical evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  However, the 
veteran's testimony in this matter invoked the duty of VA to 
inform the veteran that he could attempt to obtain an actual 
statement or a medical professional addressing the question 
of a relationship between the veteran's service-connected and 
nonservice-connected knee disorders.  The veteran was advised 
as noted above by this in the Board's August 1999 remand and 
an RO letter that same month.  No such written opinion has 
been proffered.  Nor is further examination required by the 
VCAA.  The Board finds no evidence indicating a causal 
relationship between the left and right knee disorders.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001).

Therefore, without competent evidence that shows that the 
veteran's right knee disorder was either caused by or 
aggravated by the veteran's service-connected left knee 
disorder the claim must be denied.

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but finds that the evidence is not so approximately balanced 
as to warrant its application.

II.  A Higher Evaluation for a Service-Connected Left Knee 
Disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in a disability rating is of 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board recognizes that the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a distinction 
between an original rating and a claim for an increased 
rating.  Thus, the rule espoused in the Francisco precedent, 
above, is not applicable in the present case, because the 
veteran's claim for disability compensation has remained in 
appellate status since he filed an NOD on the original 
decision on his original claim for benefits.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Under the Court's 
holding in Fenderson, a veteran may assert that his condition 
at the time of his original claim was worse than it was at a 
latter stage of his appeal, and, where the record warrants 
it, VA may assign "staged ratings" to reflect different 
levels of disability during the pendency of the claim.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected disability 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2001).  However, in Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative or overlapping with the 
symptomatology" of the other condition.

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Symptoms due to removal of the semilunar cartilage of either 
knee warrant a maximum 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Degenerative arthritis (hypertrophic osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes a rating of 10 percent is for application for each such 
major joint or groups of minor joints affected by limitation 
of motion, to be combined, not added, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned when there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

In VAOPGCPREC 23-9 (July 1, 1997), 62 Fed. Reg. 63604 (1997), 
VA's General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if a veteran does not meet the 
criteria for a 0 percent rating under Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned.  See 
also VAOPGCPREC 9-98 (August 14, 1998), 53 Fed. Reg. 56704 
(1998).

The veteran is currently in receipt of a 10 percent rating 
assigned under Diagnostic Code 5259; that is the maximum 
rating available under that diagnostic code.

The veteran's service-connected left knee disorder is shown 
by the evidence as summarized above to be manifested by pain, 
complaints of locking, crepitus, effusion, slight limitation 
of flexion, and X-ray evidence of degenerative changes.  He 
underwent a partial left knee medial meniscectomy in 1963.  
He is rated under Diagnostic Code 5259 of the Rating 
Schedule, which pertains to residuals of semilunar cartilage 
removal.  No specific symptoms are listed in the schedule, 
but locking or discomfort of the knee is usually associated 
with cartilage injury.  The report of the veteran's VA 
medical examination in August 2000 reveals that he still 
complains of locking of the left knee.  In this case, the 
evidence reveals that the veteran has already been assigned 
the maximum 10 percent evaluation of the left knee disorder 
under diagnostic code 5259 as noted above.

The reports of the veteran's treatment and evaluations since 
his separation from service do not show instability of the 
left knee to support an evaluation for the left knee 
disability under diagnostic code 5257.  Nor do those reports 
indicate the presence of symptomatic scars to support the 
assignment of another separate compensable evaluation for a 
scar under the provisions of 38 C.F.R. § 4.118, codes 7803, 
7804 or 7805.  Nor does the evidence show limitation of 
extension of the left knee to support the assignment of a 
compensable evaluation under diagnostic code 5261.  Hence, 
evaluations for the left knee disability are not warranted 
under any of those codes.

The evidence indicates that the other symptoms of the 
veteran's left knee disorder include X-ray findings of 
degenerative arthritis, effusion, limitation of flexion, and 
painful motion.  Clinical records received from the SSA in 
1998 show that the veteran was evaluated by VA for 
degenerative joint disease of the left knee in October 1993 
and May 1994, but range of motion was normal at those times.  
It was not until the veteran's SSA disability examination on 
December 11, 1996, that decreased range of motion of the left 
knee was found.  He had a 5 to 10 degree flexion contracture 
with flexion limited to 125 or 130 degrees.  The examiner 
noted that X-rays of the left knee revealed severe 
osteoarthritis and concluded that the veteran was unable to 
stand for long periods or walk "significantly" to do pipe 
fitting type work or the type of work of his prior 
employment.  At the time of his VA examination in August 
2000, the veteran gave a history of left knee pain that was 
worse with activity and better with rest.  On examination of 
the left knee, there was effusion and range of flexion was 
limited to 95 degrees.  The examiner reported that the 
veteran demonstrated visible pain with range of motion as 
well as pain at extremes of motion evinced by wincing and 
apprehension.  The report of that examination notes that X-
rays of the left knee revealed severe degenerative changes 
involving the medial compartment with joint space narrowing 
and marginal osteophytes.  There were also mild degenerative 
changes involving the patellofemoral joint space with joint 
space narrowing and osteophyte formation.  The examiner 
concluded that the veteran's symptoms were consistent with 
moderate to severe degenerative changes of the left knee that 
severely limited is functioning and became worse with 
activity.

After consideration of the evidence, the Board finds that it 
supports the assignment of a 10 percent evaluation for the 
left knee under diagnostic code 5259 based on occasional 
locking and discomfort of the left knee, effective from 
November 1962, except for the period from July to November 
1963 when a total rating for the left knee condition was 
assigned under the provisions of 38 C.F.R. § 4.29.  The 
evidence does not show the presence of arthritis of the left 
knee with limitation of flexion of the left knee and painful 
motion until his SSA examination on December 11, 1996.  
Hence, the evidence does not support the assignment of 
another separate compensable evaluation for the left knee 
disorder under diagnostic code 5260 with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 prior to that date.  
The evidence, however, as of December 11, 1996, reveals that 
the veteran has severe arthritis of the left knee that 
produces limitation of flexion and painful motion that 
support the assignment of another separate compensable 
evaluation for the left knee arthritis under diagnostic code 
5260 with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, effective from that date.  VAOPGCPREC 23-9.  
The evidence indicates that the veteran's osteoarthritis of 
the left knee is due to trauma of the left knee in service, 
and traumatic arthritis is evaluated as degenerative 
arthritis as above.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The evidence indicates that the left knee findings produce 
severe functional impairment that become worse with activity 
as indicated by the veteran's statements to that effect.  
Under the circumstances, the Board finds that the evidence 
supports the assignment of another separate compensable 
evaluation of 20 percent for the left knee arthritis under 
diagnostic code 5010-5260 with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, effective from 
December 11, 1996, in addition to the 10 percent evaluation 
for the left knee condition under diagnostic code 5259 based 
on locking and discomfort of the knee.






ORDER

Service connection for a right knee disability secondary to 
his service-connected left knee disorder is denied.

Entitlement to a separate 20 percent evaluation for arthritis 
with painful motion, left knee, is granted, effective from 
December 11, 1996, in addition to the 10 percent evaluation 
for the left knee disorder, status post removal of the medial 
meniscus, effective from November 1962, subject to the 
regulations applicable to the payment of monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

